MEMORANDUM ***
Jose Cruz Martinez-Hernandez pled guilty to being found in the United States after having been officially deported, in violation of 8 U.S.C. § 1326(a). He was given a 16-level sentencing enhancement under U.S.S.G. § 2L1.2(b)(l)(A) for having committed an aggravated felony prior to deportation.
The 16-level enhancement does not violate the Supreme Court’s holding in Ap*620prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), amended (Feb. 8, 2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.